Barnard, P. J.
By the provisions of the act authorizing the town auditors of Middletown to contract for lighting the streets of the town with gas, it is made the duty of the board of supervisors of Richmond county to audit the claim of the plaintiff for furnishing the same. Ohap. 300, Laws of 1865. No action lies to recover the claim. Brady v. Supervisors of New York, 10 N. Y. 260; Martin v. Supervisors of Greene, 29 id. 645.
If the supervisors refuse to act, mandamus is the proper remedy I think that the plaintiff has no claim against the defendant.
By the act permitting the town auditors to contract with the plaintiff, no time is fixed for the continuance of the contract. The auditors contracted for five years. The legislature repealed the act in 1866 (chap. 730, Laws of 1866). By chap. 214, Laws of 1866, the legislature created the village of Edgewater, and included in it part of the town of Middletown, and authorized the trustees to contract *435for lighting the same with gas, and gave them the powers of town auditors under an act of the legislature of the State, and abolished town auditors within the limits of the village.
The law permitting the town auditors to contract should not be held to give a power which virtually deprived the legislature of the power of repeal, and of future legislation over the same subject.
If the contract could be made for five years and be binding, it could be for a much longer period. The repeal as to the contract would be void, and the creation of a village out of a portion of the town of Middletown, and including either the whole or a great part of the district lighted with gas under the contract, would be of no effect to relieve the defendant. The legislature intended no such result.
The judgment should be affirmed with costs.

Judgment affirmed.